DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	The use of the term Mylar®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claim 12 contains the trademark/trade name Mylar® at line 4.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe one of the sheets and, accordingly, the identification/description is indefinite. See MPEP 2173.05(u).
	Claims 13-15 are likewise rejected due to their dependence from claim 12.

Claim 20 recites the limitation "the process of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In particular, claim 1 uses the terminology “A method” and not “A process”. If claim 20 is intended to depend from claim 1 then the Examiner suggests Applicants amend claim 20 to recite method in place of process to coincide with the terminology used in claim 1.
The Examiner further notes that it appears as though claim 20 may have been intended to depend from claim 16 since claim 16 recites a process and claim 20 is presented following independent claim 16 instead of being presented earlier closer to claim 1. If this is the case then the Examiner suggests Applicants amend claim 20 accordingly.
For purposes of examination, claim 20 has been treated as though it depends from claim 1.
	
Allowable Subject Matter

5.	Claims 1-11 and 16-19 are allowed.

6.	Claims 12-15 would be allowable if claim 12 was rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

7.	Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

8.	The following is a statement of reasons for the indication of allowable subject matter:

With regard to claims 1-11 and 20, Herrera et al. (US 2004/0215045 A1) discloses a method of making a facilitated transport membrane comprising coating a first layer of water soluble chitosan polymer comprising ammonium groups onto a surface of a support membrane, treating the water soluble chitosan polymer layer with a sodium hydroxide solution to convert the ammonium groups to the amino form, immersing the water soluble chitosan polymer layer comprising amino groups on the support membrane in an aqueous solution of a metal salt (e.g. silver nitrate), and then removing any extra aqueous metal salt solution from the resulting facilitated transport membrane at paragraphs [0023]-[0034] and Examples 1 and 2 at paragraphs [0042]-[0043].
	Herrera et al. does not teach the support membrane having a skin layer, but Pinnau et al. (US 5,670,051) teaches that such support membrane can be used to provide low flow resistance at col. 9, line 61 to col. 10, line 10.
	However, the prior art made of record does not teach or fairly suggest he method of claim 1 wherein the water soluble chitosan polymer layer comprising ammonium groups on the support 

	With regard to claims 12-19, Herrera et al. also teaches a method of making spiral wound and hollow fiber membrane elements using the facilitated transport membranes at paragraph [0035]. Herrera et al. does not mention the constructional details of the spiral-wound element but Van Der Pluijm et al. (US 2016/0256827 A1) teaches that the recited components are known in the art for forming spiral wound membrane modules at Fig. 1 and paragraphs [0025]-[0042]. 
	However, the prior art made of record does not teach or fairly suggest the methods of claims 12 or 16 comprising impregnating the water soluble chitosan polymer-coated support membrane with an aqueous metal salt solution by exposing the water soluble chitosan polymer coating layer to the aqueous metal salt solution directly without first treating the water soluble chitosan polymer coating layer with a sodium hydroxide solution. The prior art made of record also fails to teach or fairly suggest the membrane being formed into a spiral wound membrane element or hollow fiber membrane module prior to the impregnation step.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 19, 2021